***Text Omitted and Filed Separately with the Commission

Confidential Treatment Requested

Under 17 C.F.R. Sec. 200.80(b)(4),

200.83 and 240.24b-2

 

JOINT DEVELOPMENT AGREEMENT

THIS AGREEMENT (“Joint Development Agreement”) dated this day of June 2004,
between Hitachi, Ltd., a corporation having its principal place of business at
6, Kanda-Surugadai 4-chome, Chiyoda-ku, Tokyo, Japan (“Hitachi”), acting through
its Digital Media Division Tokai Center, and Exabyte Corporation, a Delaware
corporation, having its principal place of business at 2108 55th Street,
Boulder, Colorado 80301 (“Exabyte”).

W I T N E S S E T H :

WHEREAS, Exabyte has leading edge electronic design expertise in advanced and
proprietary variable speed architecture technology, drive firmware, and head
design; and

WHEREAS, Exabyte desires to have certain elements of an 8mm tape drive designed
and developed, and the complete drive assembly manufactured; and

WHEREAS, Hitachi has leading edge electronic design expertise in tape drives;
and

WHEREAS, Hitachi has facilities, equipment and employees which permit it to
undertake certain elements of the design and development of this tape drive; and

WHEREAS, Exabyte and Hitachi are willing to enter into an agreement under which
both parties will undertake certain design, development, and possible
manufacture roles;

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, Exabyte and Hitachi hereby agree as follows:

1.

DEFINITIONS

1.1    “Product(s)” as used herein shall mean an 8mm tape drive with a SCSI
interface, as described on the product description attached as Exhibit A and as
will be more fully described in the Product Specification to be developed under
this Agreement. .

1.2    “Development” as used herein shall mean the design, development and
improvements needed for the Product.

1.3    “Development Units” as used herein shall mean either, prototype or
engineering verification test samples of Products (“EVT”) built with primarily
machined or soft tooling using a non-production environment to verify design
concepts.

1.4    “Qualification Units” as used herein shall mean design verification test
samples of Products (“DVT”) or pre-production samples built using hard tooling
and released manufacturing processes to prove out the final design and
manufacturing capability respectively.

 


--------------------------------------------------------------------------------



 

 

1.5    “Payment Term” as used herein shall mean the term of payments by Exabyte
to Hitachi as set forth in Exhibit B.

1.6.   “Effective Date” as used herein shall mean the last date of execution of
this Joint Development Agreement by the parties hereto or a date of approval by
the competent authorities of the Government of Japan and/or USA, as may be
required, whichever comes later. Exabyte will confirm separately whether the
execution of this Joint Development Agreement necessitates the governmental
authorization or not.

2.

DEVELOPMENT

2.1    Performance of Tasks. Subject to the terms and conditions contained in
this Joint Development Agreement, Hitachi and Exabyte hereby agree to carry out
the activities in accordance with Exhibit C. Exabyte and Hitachi acknowledge
that Hitachi will initiate the Development from April of 2004.

2.2    Delivery of Development Prototypes. Hitachi agrees to deliver to Exabyte
Development Units and/or Qualification Units in accordance with the schedule set
forth in Exhibit D. Exabyte agrees to notify Hitachi within thirty (30) days of
delivery if, in Exabyte’s reasonable opinion, the Development Units and/or
Qualification Units fail to meet applicable specifications. Failure of Exabyte
to so notify Hitachi within such thirty (30) days shall constitute agreement by
Exabyte that such Development Units and/or Qualification Units meet all the
pertinent requirements. Upon receipt by Hitachi of such written notification
that an item delivered does not, in Exabyte’s reasonable opinion, meet the
requirements of a Development Units and/or Qualification Unit, Hitachi shall
commence diligently and in good faith to verify and rectify any specified
deficiencies. Both parties will determine how/when the necessary change will be
incorporated into the next deliverable Development Units and/or Qualification
Units and whether credit is due for the deficient Development Units and/or
Qualification Units that were delivered. Exabyte shall give Hitachi access to
all tests and other evaluation data generated by or for Exabyte with respect to
Exabyte’s evaluation of Development Units and/or Qualification Units delivered
to Exabyte under this Joint Development Agreement.

2.3    Specifications. Exabyte and Hitachi shall act diligently and as
expeditiously as possible in reaching an agreement on final specifications, to
be mutually agreed upon based on the Product Description as provided in Exhibit
A. The final specifications shall replace entirely all previous specifications,
including the Product Description defined in Exhibit A.

3.

COST TARGETS AND PRICING

3.1    Both parties acknowledge the importance of achieving the lowest possible
product cost and both parties agree to use their best efforts to meet and
improve on the cost targets, by referring to VXA3 drive cost estimation under
the technical MOU proposed by Hitachi dated February 23, 2004, as attached
hereto as Exhibit H. List of the cost is set forth below:

3.1.1

Bill of materials cost of direct material, including packaging for SCSI:

3.1.2 Reasonable mark-up on the price to Exabyte for the Product which includes
an amount for profit, assembly and test, overhead, and warranty:

3.2    Exabyte will provide a cost target based upon a “should-cost” analysis
before the completion of project Phase 4 of Exhibit D.

3.3    Hitachi will deliver a product cost estimate at the end of “EVT build and
testing stage” of the project, as stipulated in the project phase 5 of Exhibit
D. Exabyte and Hitachi acknowledge that the delivered cost estimation mentioned
herein may be increased and/or decreased due to any change of the specification.

3.4    The parties agree 1) to reconcile cost differences between Exabyte’s
should-cost and Hitachi’s estimate, as described in project phase 6 of EXHIBIT D
and 2) to complete actions necessary to enter project phase 7 of Exhibit D.
Exabyte shall, whenever necessary, inform Hitachi of the cost target which
Exabyte’s OEM customer(s) are requesting. Exabyte and Hitachi shall make their
best effort to meet such cost target to ensure that prices for the Products are
reduced on a continual basis and that such price

 

 


--------------------------------------------------------------------------------



 

reductions are equal to the overall market for the Products. Exabyte will be the
final decision maker on whether the cost objective has been met. In case the
cost difference is irreconcilable, either party shall have the right to
terminate this Joint Development Agreement under the condition of Article 5.1.3.

3.5    The parties acknowledge that after mass production has begun,
improvements in the design, production, procurement and assembly are expected to
be identified and implemented. The parties agree to negotiate in good faith for
both Product cost reductions and appropriate sharing of the benefits from all
Product cost reductions.

3.6    The table in Exhibit E lists the quantities and estimated costs for
prototype of the Product, EVT, and DVT units. Since the design and
specifications are still being developed and finalized, such estimated costs are
for planning purposes and subject to change as noted in the Exhibit E.

4.

PAYMENTS, TOOLING COSTS AND TAXES

 

4.1

Payment

 

Exabyte agrees to pay Hitachi for Hitachi’s Development activities described in
Exhibit C, based on Payment Terms described in Exhibit B. Exabyte acknowledges
that Hitachi will initiate the Development from April of 2004 and that the costs
relating hereto will incur from such period.

4.1.1 Upon completion of each project phase described in as set forth in Exhibit
D, Hitachi will provide Exabyte with the drive assembly, sub-assembly and
piece-part drawings, bill of materials, and list of tooling, jigs and equipment
which were produced in the course of the Development- all in English. Exabyte
will have the right to ask Hitachi to provide additional information so that it
can understand the contents of such drive assembly, sub-assembly and piece-part
drawings, bill of materials, and list of tooling, jigs and equipment. These
documents will be archived in their document control system ([...***...]).
Starting with project phase 7, Hitachi and Exabyte will store the data of all
changes about Development, utilizing established engineering change order
process.

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

 

In case Hitachi contemplates additional Development which Hitachi and Exabyte
judge necessary for realizing required Product Specification and reliability and
in case Hitachi and Exabyte agree to do so in advance in writing, such cost
shall be borne and paid by Exabyte.

Engineering Change Requests (ECR) along with supporting documentation are
required to be submitted to Exabyte for all proposed parts tooling and
production line jigs and equipment. No commitments should be entered into until
the ECR is signed by Exabyte.

4.1.2

Non Recurring Expenses (“NRE”) and Tooling Costs

Hitachi will submit to Exabyte monthly reports for NRE, which will detail
Hitachi’s activity regarding certain tasks (e.g. design and test) along with
specific deliverables (e.g. design documentation and test reports) regarding
Product. Hitachi shall submit to Exabyte NRE invoices together with such
reports. Exabyte shall pay NRE within [...***...] ([...***...]) days after the
receipt of each invoice. Additional costs incurred due to schedule delay, beyond
that outlined in Exhibit D, will be mutually agreed upon by Exabyte and Hitachi.
NRE fees are set forth in Exhibit F attached hereto, and Exhibit F may be
amended or superseded only by written agreement between Hitachi and Exabyte.
Hitachi and Exabyte agree that Hitachi will issue the first report on June 1,
2004.

4.1.3

Tooling charge

Hitachi shall submit to Exabyte monthly reports on the thirtieth (30th) day of a
month, which will detail Hitachi’s tooling costs regarding Product for such
month. Such reports will contain, in addition to other relevant information,
details of Hitachi’s confirmation of first article inspection (“FAI”)
acceptance. Hitachi shall submit to Exabyte invoices of the tooling charge
together with such reports. Exabyte shall pay tooling cost within [...***...]
([...***...]) days after the receipt of each invoice. Exabyte shall own tooling
upon payment for such tooling by Exabyte to Hitachi. The tooling costs are set
forth in Exhibit F, attached hereto and Exhibit F may be amended or superseded
only by written agreement between Hitachi and Exabyte.

4.2

Taxes

All taxes imposed as a result of the existence of this Agreement, or the
performance of the parties hereunder, shall be borne and paid by the party
required to do so by applicable law. In case that Hitachi is obligated to pay
any tax or charges imposed by the government of USA with respect to any amount
under this Agreement, Exabyte shall take necessary procedures and pay them to
the government of USA on behalf of Hitachi, and send tax payment certificate
thereof to Hitachi immediately.

5.

TERMINATION

 

 

5.1

Termination

5.1.1  Phase Termination. This Joint Development Agreement shall become
effective on the Effective Date, and continue to be effective until the date of
Expiration provided in 5.1.6 below.

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

 

5.1.2 Exabyte has the right to terminate this Joint Development Agreement if
Exabyte and Hitachi reasonably conclude that Hitachi is unable (1) to deliver a
Development Unit on a timely basis, (2) to meet the Product cost target at the
EVT build phase or show a plan that gets to the cost target within an acceptable
time period, or (3) in a timely manner, to correct a deficiency in accordance
with Section 2.2.

5.1.3 Either party has the right to terminate this Joint Development Agreement
at any time by giving written notice of such termination to the other party,
with at least six (6) months advance written notice of any termination.

5.1.4 In the event that either party fails substantially to perform each and
every obligation to be performed by it hereunder and such default cannot be
cured within thirty (30) days after notice from the other party, then the other
party shall have the right to terminate this Joint Development Agreement by
giving thirty (30) days’ notice.

5.1.5 This Joint Development Agreement may be terminated by either party in its
entirety upon notice in the event that;

1) such termination is necessary to comply with any order of the government of
the party so terminating,

2) normal conduct of the business of the other party as a private enterprise
ceases, or is substantially altered as a consequence of any action taken by
governmental, judicial, or any other authority, or the operation is stopped,

3) insolvency, bankruptcy, liquidation or dissolution of Hitachi and/or Exabyte
or

4) suspension of this Joint Development Agreement exceeds more than one (1)
year.

5.1.6 Expiration. This Joint Development Agreement shall expire under its normal
terms upon satisfactory completion of DVT and shall entry into mass production
of the Products, project phase 9 of the Exhibit D.

5.2

Rights and Obligations Upon Termination.

Termination shall not relieve Exabyte from an obligation to make any payments
under this Joint Development Agreement for Development Units and Qualification
Units whether finished or in process, any material, tooling, and NRE charges for
which the development has been approved by Exabyte in writing and adequate proof
of cost expenditure has been supplied by Hitachi. Hitachi agrees to deliver to
Exabyte all technical information produced prior to termination relating to
design and development of the Product, including documentation, all tooling and
jigs, and other tangible manifestation produced in the course of Development on
the condition that Exabyte abide the terms and conditions provided in Article 5
herein.

5.3    In the event of termination pursuant to Section 5.1.5 3), the rights and
licenses granted under this Joint Development Agreement to the party which
becomes bankrupt or insolvent shall upon termination cease with immediate
effect. The non-defaulting party shall continue to be granted rights and
licenses, in accordance with the terms hereof, with respect to Development
Rights of the defaulting party available to it at the date of such termination.



 


--------------------------------------------------------------------------------



 

 

5.4

Survival rights and obligations

The rights and obligations set forth in Sections 6 and 7 shall survive after the
termination of this Joint Development Agreement.

6.

INTELLECTUAL PROPERTY

 

 

6.1

Inventions and Test Data.

Any design, developments, inventions, know-how, computer programs or technical
information which result from the Development including, without limitation, the
copyright, patent and all other proprietary rights, including intellectual
property rights relating thereto (“Development Rights”), shall be owned by
Exabyte subject to the rights of the parties as set forth below:

6.1.1 Exabyte and its affiliates shall own and may perpetually use the
Development Rights for any application;

6.1.2 Hitachi and its affiliates shall be licensed and shall perpetually use the
Development Rights on a royalty-free basis for any and all non-data storage
applications;

6.1.3 Except for the supply of Product to Exabyte as set forth in Section 8,
Hitachi and its affiliates agree not to use or license the Development Rights on
behalf of itself or third parties for data storage applications without the
prior written consent of Exabyte.

6.1.4 Neither party shall have any rights in any other inventions made by the
other party outside of this Joint Development Agreement.

6.1.5 In case Exabyte or Hitachi desires to incorporate new affiliate(s) to the
scope of this Joint Development Agreement, such a party shall notify the other
party in writing and obtain a written approval from the other party. Such
written approval by the other party shall not be unreasonably withheld.

6.2    Each party grants to the other party a limited, non-exclusive,
royalty-free license, without the right to sublicense, of all patents and other
proprietary rights owned by such party as is reasonably necessary for the
development of Development Units and Product. The patents and other proprietary
rights licensed by Hitachi to Exabyte hereunder shall be limited to those owned
by the Digital Media Division of Hitachi, provided, however Hitachi agrees to
investigate whether the Development Units (excepting those portions not
developed by Hitachi) infringe the patent rights or other proprietary rights
owned by any other Hitachi division and/or affiliates or not, and agrees to
submit periodical reports to Exabyte about such investigation until the
completion of Development. Hitachi also agrees to cooperate with Exabyte to
reconcile any such claim from any other Hitachi division or affiliates. Hitachi
will make its best effort to investigate whether there are patents or other
intellectual property rights of any other party which may conflict with
Exabyte’s use of Development Unit, Qualification Units and Product. Such
representation and the agreement to hold harmless shall apply only to the
subject matter of this Joint Development Agreement.

6.3    Neither party shall have any rights in any other inventions made by the
other party with no relation to the scope of this Joint Development Agreement.



 


--------------------------------------------------------------------------------



 

 

6.3    Potentially patentable Developments which will be arising in the course
of the Development and about which each party judge that Exabyte and Hitachi
should decide the ownership of the Development Rights, shall be processed
basically in accordance with the Memorandum of Understanding between Hitachi and
Exabyte dated December 30, 1999. Provided, however, the detailed procedure of
such patent application shall be revised to as described in Exhibit G.

6.6    Exabyte and Hitachi shall submit to the other party quarterly report,
within thirty (30) days from the end of each June 2004, September 2004, December
2004, March 2005 and June 2005. Such report shall list the pending patents which
each party are applying to patent authority in relation to Development.

7

CONFIDENTIALITY AND NON-USE

7.1    Confidentiality. Hitachi and Exabyte shall receive from the other party
under this Joint Development Agreement certain components, parts, drawings, data
sketches, plans, programs, specifications, techniques, processes, inventions and
other information of a secret, confidential or proprietary nature relating to
development of Product and marked as “Confidential” (hereinafter collectively
referred to as “Proprietary Information”). Each party shall hold in trust and
confidence, and shall not disclose to any person outside its organization, any
Proprietary Information disclosed by the other party. Proprietary Information
disclosed under this Joint Development Agreement may be used by the receiving
party(ies) only for the purpose for which it was disclosed. Receiving party
shall only disclose disclosing party’s Proprietary Information to persons with a
need to know such Proprietary Information and only to the extent necessary to
permit the performance of obligations arising under this Agreement. Proprietary
Information shall only be disclosed to those who are bound to protect the
confidentiality of such Proprietary Information. The undertaking and obligations
of the receiving party(ies) under this Joint Development Agreement shall not
apply to any Proprietary Information which (i) is disclosed in printed
publication available to the public, (ii) is described in a patent anywhere in
the world, (iii) is otherwise in the public domain at the time of disclosure,
subsequently may become the public knowledge through no fault or action of the
receiving party(ies), (iv) is shown by the receiving party as a matter of record
prior to the time of disclosure has already been, or subsequently may be,
independently developed by the receiving party(ies), (v) prior to the time of
disclosure has already been, or subsequently may be, lawfully acquired by the
receiving party(ies) from a third party having the proper right to such
information without obligation of confidentiality, (vi) is generally disclosed
to third parties by the disclosing party without restriction on such third
parties, (vii) is approved for release by written authorization of the
disclosing party(ies), or (viii) is not designated by the disclosing party(ies)
in writing or by the appropriate stamp or legend to be of a secret, confidential
or proprietary nature within thirty (30) days of each disclosure of Proprietary
Information.

After termination and/or expiration of this Joint Development Agreement, the
receiving party(ies): 1) will return or certify a destruction of, all tangible
Proprietary Information received from the disclosing party(ies), without
retaining any copy. Any obligation pursuant to this Section 7.1 shall expire
three (3) years after the date of the disclosure of each Proprietary
Information.

In the event of termination pursuant to Section 5.1.5 3), the party who becomes
insolvent or the object of bankruptcy or insolvency proceedings shall either,
promptly return to the disclosing party or destroy any and all Proprietary
Information or provide written certification from an officer of the company that
all Proprietary Information has been destroyed.



 


--------------------------------------------------------------------------------



 

 

7.2    Non-Disclosure of Joint Development Agreement. Hitachi and Exabyte agree
not to disclose the existence of the relationship between Exabyte and Hitachi
arising under this Joint Development Agreement, the conditions of this Joint
Development Agreement or the fact that Hitachi is performing services for
Exabyte without the advance written permission of the other party unless such
disclosure is lawfully required to be disclosed including but not limited to
information required by the Securities and Exchange Commissions regulations.

8

SUPPLY OF PRODUCT

The parties contemplate that Hitachi will supply Product to Exabyte following
completion of the Joint Development Agreement. Exabyte agrees that Hitachi shall
have the first right of refusal with regard to the supply of Product as long as
the conditions specified in section 3.1 have been satisfied. Any such supply of
Product shall be subject to separate negotiation of terms and conditions
relating to Product price, quantity, configuration, and test requirements.
Excepting this Article, any obligation on the part of Exabyte to purchase
Product from Hitachi shall be subject to the successful conclusion of a separate
supply agreement or an addendum to a current supply agreement.

9

INDEPENDENT CONTRACTOR

Each party represents that it is an independent company that has its own regular
place of business and maintains a set of books and records that reflect all
items of income and expense. Each party shall operate as an independent entity
and is not, and shall not represent itself to be the agent, employee, partner,
joint venturer of the other party and may not obligate the other party or
otherwise cause the other party to be liable under any contract or otherwise.

10

OBLIGATION UPON ESTATE OR LEGAL REPRESENTATIVE

The rights and obligations of the parties under this Joint Development Agreement
shall not be assigned, delegated or transferred in part or in whole to any third
party unless as a result of a change in control without prior written consent of
the other party, which consent shall not be unreasonably withheld and shall be
binding upon the successors and assigns of the parties.

11

SUPERSEDES PRIOR AGREEMENTS

This Joint Development Agreement supersedes any oral or written agreement
previously executed by Hitachi and Exabyte relating to the subject matter of
this Joint Development Agreement.

12

CHANGES TO THIS JOINT DEVELOPMENT AGREEMENT

This Joint Development Agreement may be amended, terminated or superseded only
by written agreement between Hitachi and Exabyte that expressly amends,
terminates or supersedes this Joint Development Agreement. The controlling
language of this Joint Development Agreement and any amendments shall be
English.

13

MAINTENANCE OF AGREEMENT

If one or more provisions of this Joint Development Agreement should be invalid,
illegal or unenforceable in any respect, the remaining provisions contained
herein shall not in any way be affected or impaired thereby.



 


--------------------------------------------------------------------------------



 

 

14

EXPORT CONTROL

The parties agree not to export or re-export, directly or indirectly, (i) any
technical data received from the other party under this Joint Development
Agreement, or (ii) any product, process or technical data using such received
technical data, to any country to which such export or re-export is restricted
or prohibited by Japan, U.S. or other relevant laws, without obtaining prior
authorization from the competent government authorities as required by those
laws. This export control clause shall survive any termination or expiration of
this Joint Development Agreement.

15

ARBITRATION

All disputes, controversies or differences which may arise between Exabyte and
Hitachi in relation to or in connection with this Joint Development Agreement
shall be settled by amicable negotiation by both Exabyte and Hitachi. If both
Exabyte and Hitachi are unable to settle such disputes, then, such disputes
shall be referred to and finally settled by arbitration as set forth below. If
Exabyte shall initiate arbitration proceedings, the arbitration shall be held in
Japan in accordance with the rules of such Association. In case Hitachi shall
initiate arbitration proceedings, the arbitration shall be held at the arbitrial
organization named by Exabyte in the U.S.A. in accordance with the rules of such
organization. The award of arbitration shall bind both Exabyte and Hitachi.

16

NOTICES

All notices, requests and other communications called for by this Joint
Development Agreement shall be deemed to have been given if made in writing and
mailed, postage prepaid, to the following address:

TO:

[...***...]

TO:

[...***...]

 

 

[...***...]

[...***...]

 

 

Digital Media Division

Exabyte Corporation

 

 

Hitachi Ltd.

2108 55th Street

 

 

1410 Inada Hitachinaka-shi

Boulder, Colorado 80301

Ibaraki-ken 312-8505 Japan

Phone:

[...***...]

[...***...]

Fax:

[...***...]

[...***...]

IN WITNESS WHEREOF, each party has caused this Joint Development Agreement to be
executed by its duly authorized representative.

HITACHI, LTD.

EXABYTE CORPORATION

 

BY

BY

 

Norio Ogimoto

Mike Stears

 

TITLEGeneral Manager

TITLE: VP Engineering and Operations

DATE

DATE

 

*Confidential Treatment Requested

 

 

 

 